Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 1 of 26




              SCHEDULE A
 Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 2 of 26




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved May 5, 2017, as Public Law 115-31,

div. F, tit. VI, 131 Stat. 135, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 3 of 26




              SCHEDULE B
 Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 4 of 26




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain border security towers, roads, fencing, vehicle barriers, security lighting,

cameras, sensors, and/or related structures designed to help secure the United

States/Mexico border within the State of Texas.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 5 of 26




              SCHEDULE C
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 6 of 26




                            SCHEDULE C

                         LEGAL DESCRIPTION

                           Starr County, Texas

Tracts: RGV-RGC-R1304E, RGV-RGC-R1304TE-1, RGV-RGC-R1304TE-2,
RGV-RGC-R1304TE-3, RGV-RGC-R1304TE-4
Owner: Jorge Luis R. Guerra, et al.
Acres: 1.5509


RGV-RGC-R1304E
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 7 of 26




                         SCHEDULE C, con’t.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 8 of 26




                         SCHEDULE C, con’t.


RGV-RGC-R1304TE-1
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 9 of 26




                         SCHEDULE C, con’t.


RGV-RGC-R1304TE-2
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 10 of 26




                          SCHEDULE C, con’t.


RGV-RGC-R1304TE-3
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 11 of 26




                          SCHEDULE C, con’t.


RGV-RGC-R1304TE-4
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 12 of 26




               SCHEDULE D
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 13 of 26



                             SCHEDULE D

                             MAP or PLAT




                       LAND TO BE CONDEMNED

Tracts: RGV-RGC-R1304E, RGV-RGC-R1304TE-1, RGV-RGC-R1304TE-2,
RGV-RGC-R1304TE-3, RGV-RGC-R1304TE-4
Owner: Jorge Luis R. Guerra, et al.
Acreage: 1.5509
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 14 of 26



                          SCHEDULE D, con’t.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 15 of 26



                          SCHEDULE D, con’t.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 16 of 26



                          SCHEDULE D, con’t.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 17 of 26



                          SCHEDULE D, con’t.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 18 of 26



                          SCHEDULE D, con’t.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 19 of 26




               SCHEDULE E
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 20 of 26



                                       SCHEDULE E

                                     ESTATE TAKEN

                                     Starr County, Texas

Tracts: RGV-RGC-R1304E, RGV-RGC-R1304TE-1, RGV-RGC-R1304TE-2,
RGV-RGC-R1304TE-3, RGV-RGC-R1304TE-4
Owner: Jorge Luis R. Guerra, et al.
Acres: 1.5509


                                 Road and Utility Easement

Tract No. RGV-RGC-R1304E Acres: 0.963

       A non-exclusive, perpetual and assignable easement and right-of-way in, on, over,
under and across the land described in Schedule C, for use by the United States, its
representatives, agents, and contractors, for the location, construction, operation,
maintenance, alteration and replacement of a road and aboveground and/or underground
utility lines and appurtenances thereto; together with the right to trim, cut, fell and
remove any vegetative or structural obstacles that interfere with the right-of-way; subject
to existing easements for public roads and highways, public utilities, railroads and
pipelines, if any; reserving however, to the owners, their heirs and assigns, the right to
use the surface of such land as access to their adjoining land or for any other use
consistent with its use as a road and utility easement.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 21 of 26



                                  SCHEDULE E CONT.

                                     ESTATE TAKEN

                            Temporary Construction Easement

Tract No.: RGV-RGC-R1304TE-1 Acres: 0.1759
Tract No.: RGV-RGC- R1304TE-2 Acres: 0.1366
Tract No.: RGV-RGC- R1304TE-3 Acres: 0.1377
Tract No.: RGV-RGC- R1304TE-4 Acres: 0.1377



       A temporary easement and right of way in, on, over and across the land described
in Schedule C for a period not to exceed 24 months beginning with date possession of the
land is granted to the United States, for use by the United States, its representatives,
agents, and contractors as a work area, including the right to move, store and remove
equipment and supplies, and erect and remove temporary structures on the land and to
perform any other work necessary and incident to the construction of the RGV Road
Project, together with the right to trim, cut, fell and remove therefrom all trees,
underbrush, obstructions, and any other vegetation, structures, or obstacles within the
limits of the right of way; reserving, however, to the landowners, their heirs and assigns,
all such rights and privileges as may be used without interfering with or abridging the
rights and easement hereby acquired; subject, however, to existing easements for public
roads and highways, public utilities, railroads and pipelines.
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 22 of 26




               SCHEDULE F
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 23 of 26




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is ONE THOUSAND

EIGHT HUNDRED FIFTY FIVE DOLLARS AND NO/100 ($1,855.00), to be deposited

herewith in the Registry of the Court for the use and benefit of the persons entitled thereto.

TRACT RGV-RGC-R1304E:

    The sum estimated as just compensation for the land being taken is ONE
THOURSAND SIX HUNDRED THIRTY THREE AND 00/100 ($1,633.00).


TRACTS RGV-RGC-R1304TE-1, RGV-RGC-R1304TE-2, RGV-RGC-R1304TE-3,
RGV-RGC-R1304TE-4:

   The sum estimated as just compensation for the land being taken is TWO HUHDRED
TWENTY TWO DOLLARS AND 00/100 ($222.00).
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 24 of 26




               SCHEDULE G
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 25 of 26
Case 7:20-cv-00215 Document 1-1 Filed on 08/07/20 in TXSD Page 26 of 26




                  THIS BOX INTENTIONALLY LEFT BLANK

Ameida Salinas                             County Property Tax Assessor
Starr County Tax Assessor-Collector
100 N FM 3167, Room 201
Rio Grande City, Texas 78582
